Citation Nr: 1800770	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  10-46 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to a compensable rating for hemorrhoids.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 




INTRODUCTION

The Veteran served on active duty from August 1962 to September 1966. 

This appeal to the Board of Veterans Appeals (Board/BVA) originated from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2013, the Board remanded this claim to afford the Veteran the hearing he had requested.  He subsequently testified in support of this claim during a hearing at the RO in November 2014 before a Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding has been associated with the claims file.

The Board remanded the claim for additional development and consideration in April 2016.  

As noted in the April 2016 Board remand, the Veteran provided testimony at his November 2014 hearing indicating he believed that service connection additionally was warranted for common variable immunodeficiency (CVID), chronic fatigue syndrome (CFS), and hypertension, including because these conditions are secondary to his now service-connected PTSD.  These claims were previously finally denied in an August 2010 rating decision, and new and material evidence would need to be submitted to reopen them.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  As the Board did not have jurisdiction over the claims to consider them, the Board's April 2016 remand referred the petitions seeking to reopen the claims to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2017).  However, the record does not reflect that the AOJ took any action on the petitions to reopen the claims; therefore, the matters are again referred to the AOJ for appropriate action.


FINDING OF FACT

In November 2016, the Veteran notified VA that he is withdrawing this appeal.
CONCLUSION OF LAW

The criteria are met for withdrawal of this appeal.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. § 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be by the appellant or his or her authorized representative.  38 C.F.R. § 20.204 (2017).  The withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 

In a November 2016 statement, the Veteran withdrew his appeal seeking a compensable rating for his hemorrhoids.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim, and it consequently must be dismissed.


ORDER

This appeal as to entitlement to an initial compensable evaluation for hemorrhoids is dismissed.



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


